Citation Nr: 1113937	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for a lumbar/thoracic spine disorder classified as lumbosacral strain and scoliosis of the thoracic spine, rated as 20 percent disabling.  

2.  Entitlement to an increased rating for a cervical spine disorder classified as degenerative disc disease (DDD) rated as 20 percent disabling.  

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to an increased rating for a left knee disorder classified as chondromalacia patella, rated as 10 percent disabling.  

5.  Entitlement to an increased rating for a right knee disorder classified as chondromalacia patella, rated as 10 percent disabling.  

6.  Entitlement to an increased rating for a gastrointestinal disorder classified as reflux esophagitis with diverticulosis, rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of July 2007 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Togus Maine, which denied the Veteran's increased ratings claims.  At the time of this decision, the lumbar and cervical spine disorders were each rated at 10 percent disabling along with the other service connected disorders except for the noncompensable hearing loss.  

After the Veteran perfected his appeal of all issues, a Decision Review Officer (DRO) decision was issued in September 2010 granted a 20 percent rating each for the lumbar spine and cervical spine disorder, effective the date of claim.  However, this was not a full grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Subsequently while these issues remained pending on appeal to the Board, the Veteran has submitted a withdrawal of the cervical spine and lumbar spine claims in October 2010.  The Board shall affectuate this withdrawal in the following decision that dismisses these two issues.  

The veteran testified in January 2011 during a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing), and a transcript of such is associated with the claims folder.  

The appeal of enumerated issues numbered 1 through 4 is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in the appeal of entitlement to an increased rating for a lumbar/thoracic spine disorder classified as lumbosacral strain and scoliosis of the thoracic spine, now rated as 20 percent disabling, the veteran withdrew his appeal of this issue.

2.  In October 2010, prior to the promulgation of a decision in the appeal of entitlement to an increased rating for a cervical spine disorder classified as degenerative disc disease (DDD), now rated as 20 percent disabling, the veteran withdrew his appeal of this issue.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to an increased rating for a lumbar/thoracic spine disorder, classified as lumbosacral strain and scoliosis of the thoracic spine, now rated as 20 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to an increased rating for a cervical spine disorder, classified as degenerative disc disease (DDD), now rated as 20 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2007, the Veteran timely filed a notice of disagreement (NOD) with a June 2007 RO rating decision which confirmed and continued a 10 percent rating for DDD of the cervical spine, confirmed and continued a 10 percent rating for chronic lumbosacral strain and confirmed and continued a 0 percent rating for a separately rated scoliosis of the thoracic spine.  Following the NOD, the RO issued a statement of the case (SOC) in March 2008 which now combined the scoliosis of the thoracic spine with the chronic lumbosacral strain to be a single issue, and separately considered the cervical spine disorder.  The Veteran timely filed a substantive appeal (VA Form I-9) as to these issues, in April 2008.  38 C.F.R. §  20.302.

Thereafter, the RO via a DRO decision of September 2010, issued a rating that granted a 20 percent rating each for the lumbar/thoracic spine disorder and the cervical spine disorder, effective the date of the increased rating claim.  These issues were numbered 1 and 2 on the rating issue sheet and were the only issues addressed.  The accompanying supplemental SOC also dated in September 2010, listed the lumbar/thoracic spine and cervical spine issues as numbered 1 and 2 on its issue sheet, and denied entitlement to a rating in excess of 20 percent disabling for each disorder.  Notice was sent to the Veteran later the same month.  

Following this action, the Veteran sent in an appeal status election form in October 2010, wherein he marked that he had reviewed the recent VA decision and elected that the rating action satisfied his appeal only on the following issues.  He then wrote in #1 and #2, thereby indicating that he wished to withdraw these specific issues pertaining to entitlement to a rating in excess of 20 percent for the lumbosacral/thoracic spine disorder and entitlement to a rating in excess of 20 percent for the cervical spine disorder.  He then signed this document.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to increased ratings for a lumbar spine disorder, classified as lumbosacral strain and scoliosis of the thoracic spine, rated as 20 percent disabling, and for a cervical spine disorder classified as degenerative disc disease (DDD) rated as 20 percent disabling.


ORDER

The appeal of the claim for entitlement to a rating in excess of 20 percent disabling for a lumbar/thoracic spine disorder, classified as lumbosacral strain and scoliosis of the thoracic spine is dismissed.

The appeal of the claim for entitlement to a rating in excess of 20 percent disabling for a cervical spine disorder classified as degenerative disc disease (DDD) is dismissed.


REMAND

The Board finds that a remand is necessary to adjudicate all remaining issues on appeal due to the need for further evidentiary development.  The Veteran indicated in his January 2011 Travel Board hearing that all his symptoms have worsened since his last VA examinations.  Specifically with regard to his service connected gastrointestinal condition, he reported that his symptoms have increased in frequency since the last examination.  Of note, his testimony suggests that he may have more frequent diarrhea than was reported in the August 2008  VA examination.   With regard to his hearing loss, the Veteran reported that his hearing has worsened since the last examination, and that his hearing aids no longer work as they used to.  It was suggested at the hearing that he should probably be given a new examination.  

As to his knees, the Veteran is noted to now complain of instability in both knees, a symptom not shown in the August 2008 examination.  Also, X-rays of the knees were not taken in conjunction with either of the two most recent VA examinations in April 2007 and August 2008.  In fact there is no evidence of X-rays of the knees since an October 1992 VA examination revealed X-ray evidence of mild arthritis of the left knee but normal right knee.  As the pertinent criteria for rating knee disabilities allows for separate ratings for arthritis and instability, current X-rays are crucial for rating purposes.

Furthermore the Veteran has testified that he currently receives treatment at the VA facility as well as a private facility referred to as Martins Point.  While some records from Martins Point from 2007 are of record, no VA records other than examination reports are associated with the file.  Prior to any examination, copies of all outstanding records of pertinent treatment should be added to the claims file.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for his knees, hearing loss and gastrointestinal disability since 2007.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

2.  The AOJ should schedule the Veteran for a VA orthopedic examination, by the appropriate specialist, in order to determine the nature and severity of his service-connected right and left knee disorders.  The examiner should be provided with the Veteran's claims folder and a copy of this Remand and should review the Veteran's medical history prior to conducting the examination.  In addition to X-rays, any other tests and studies deemed necessary should be accomplished at this time.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the AMIE criteria for rating disabilities of the knee.  The examiner must detail what orthopedic symptoms and manifestations are related to the Veteran's service-connected right and left knee disorders.  

Readings should be obtained concerning the Veteran's range of motion of the right and left knee and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of motion of the right and left knee.  Additionally, the examiner should be requested to determine whether the right and left knee exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

The orthopedic examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use of the right and left knee.  

The examiner should also address whether there is recurrent subluxation or instability of each knee, and if so the extent of such manifestations.  

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  It is requested that the results of the examination(s) be typed and included in the claims folder for review.

3.  Thereafter following completion of the above, the AOJ should schedule the Veteran for an ear disorders/hearing loss examination to determine the nature and extent of the Veteran's claimed bilateral hearing loss.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies including audiological testing should be performed and all manifestations of current disability should be described in detail.  The examiner should record the findings from audiological testing in accordance with the AMIE criteria for evaluating hearing loss disorders.

Any opinion rendered should contain a comprehensive rationale based on sound medical principles and facts. 

4. The Veteran should also be afforded a gastrointestinal examination to determine the severity of his service-connected digestive disorder(s) classified as reflux esophagitis with diverticulosis.  The claims folder, and the applicable Diagnostic Codes for digestive disorders (Diagnostic Codes 7301, 7319, 7323, 7327, 7346) must be made available to the examining physician and the physician should state that he/she has reviewed the claims folder in the report of examination.  All tests and studies deemed necessary by the examiner should be performed. The examiner should report the pertinent medical complaints, symptoms and clinical findings in detail.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the AMIE criteria for rating disabilities of the digestive system, particularly the criteria used in evaluating reflux esophagitis and diverticulosis (Diagnostic Codes 7301, 7319, 7323, 7327, 7346.) 

The examiner should specifically comment on the presence or absence of pain, vomiting, weight loss, hematemesis, melena, anemia, epigastric distress, dysphasia, pyrosis, regurgitation, and substernal, arm, or shoulder pain associated with reflux esophagitis.  The examiner should also describe any impairment of health due to reflux esophagitis as severe, considerable, or less than considerable, as per Diagnostic Code 7346 for hiatal hernia.

The examiner should also specifically comment on the symptoms due to diverticulosis, to include the nature, frequency and severity of any bowel disturbances manifested (to include diarrhea and constipation), along with the frequency of any episodes of abdominal distress accompanying such disturbances, as per the criteria for irritable colon syndrome under Diagnostic Code 7319.  The examiner should address whether the symptoms more closely resemble that of an ulcerative colitis, and if so, the frequency and severity of them as per Diagnostic Code 7323.  Finally the examiner should discuss whether the symptoms resemble that of peritoneal adhesions, and if so the frequency and severity of them as per Diagnostic Code 7301.  

A complete rationale for any opinion expressed must be provided.

5.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 when adjudicating the knee claims.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


